Exhibit 10.24
 
[ex10_2401.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2402.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2403.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2404.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2405.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2406.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2407.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2408.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2409.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10_2410.jpg]
 
TVT CAPITAL LLC  PAYMENT RIGHTS PURCHASE AND SALE AGREEMENT Ph. (516)
707-9131  This Payment Rights Purchase and Sale Agreement ("Agreement") dated
May 30, 2014, is made by and between FB Funding LLC ("Buyer"), and the business
identified below ("Seller"). SELLER'S INFORMATION Legal Business Name:
Speedemissions Inc. DBA Name: Speedemissions  Type of Business Entity (circle
one): Sole Prop.   General Partnership   Corporation   LLC   Other
(specify):  Business Address:* 1015 Tyrone Road Suite 220 City: Tyrone State: GA
Zip: 30290  Telephone #: 770-306-7667 Fax #: 770-306-7804 Federal Tax ID #:
33-0961488  E-mail Address: dd©speedemissions.com Website Address:
www.speedemissions.com *Provide any additional addresses, telephone ;lumbers and
fax numbers for Seller on an attached sheet.  OFFER TO SELL AND PURCHASE PAYMENT
RIGHTS  Seller offers to sell to Buyer the specified amount set forth below
("Specified Amount") of Seller's right, title and interest in Seller's right to
receive payments from Seller's customers or other third-parties in the form of
cash, check, credit card, electronic fund transfer or other forms of payment
which arise from sales of goods or services by Seller in the ordinary course of
Seller's business ("Future Payment Rights").  Future Payment Rights are accounts
receivable, a specified amount of which Seller sells and Buyer purchases
pursuant to this Agreement. Seller understands that this offer to sell is
binding upon Seller and that Buyer may accept or reject the offer. After
accepting the offer by signing this Agreement, Buyer will pay the Seller by
initiating an ACH credit in the amount of the purchase price below ("Purchase
Price") to the bank account identified by Seller on the accompanying Agreement
for Direct Deposits (ACH Credits) and Direct Collections (ACH Debits) or a
substitute bank account specified by Seller and approved by Buyer
("Account").  Seller will deposit or cause to be deposited any and all funds
arising from Future Payment Rights into the Account not more than one day after
Seller or any agent of Seller receives such funds.  Seller authorizes Buyer to
collect the Specified Amount of Future Payment Rights purchased by Buyer
pursuant to this Agreement by initiating ACH debits to the Account in amounts
not to exceed the amount of the daily collection set forth below ("Daily
Collection").  Seller authorizes Buyer to initiate an ACH debit to the Account
on the initial collection date set forth below ("Initial Collection Date") and
an ACH debit to the Account each Monday through Friday (excluding Federal
Reserve holidays) ("Business Day") after the Initial Collection Date until Buyer
(i) collects the entire Specified Amount of Future Payment Rights or (ii)
initiates the maximum number of ACH debits set forth below ("Maximum Number of
ACH Debits"), whichever occurs first.   Seller understands that Seller is
responsible for ensuring that funds arising from Future Payment Rights remain in
the Account each day until Buyer debits the amount that this Agreement
authorizes Buyer to debit from the Account for that day. Buyer's failure to
collect the entire Specified Amount of Future Payment Rights by initiating ACH
debits within the time-frame provided for in this Agreement does not constitute
Seller's breach of this Agreement to the extent that Seller otherwise complies
with this Agreement.  See the accompanying Agreement for Direct Deposits  (ACH
Credits) and Direct Collections (ACH Debits), attached hereto and incorporated
herein, for additional terms and conditions governing the ACH credits and
debits.  Specified Amount of Future Payment Rights: Purchase Price: Daily
Collection: Initial Collection Date: Maximum Number of ACH Debits:  $ 112,425.00
$ 75,000.00 $ 1,099.00 6/2/2014 102   SELLER CERTIFICATION AND SIGNATURES  By
signing below or authorizing the person signing below to sign on Seller's
behalf, Seller agrees to be obligated upon acceptance of this Agreement by Buyer
to all terms of this Agreement, including the Waiver of Jury Trial and
Arbitration provision and other Additional Terms set forth on the pages that
follow. Seller also certifies that Seller has full power and authority to enter
into and perform the obligations under this Agreement. Each individual signing
on behalf of Seller certifies that such signer is authorized to execute this
Agreement on behalf of Seller. The undersigned represents and warrants that the
information true, accurate and complete in all respects and warrants that the
information provided herein and buyer in connection with this transaction is
true, accurate and complete in a respects.  SELLER Print By: Name: Richard
Parlontierl Signature: Name: Signature: BUYER'S SIGNATURE This Agreement has
been received and accepted by Buyer in Florida after being signed by
Seller  BUYER Print By: Name: Signature:  Page 1 of 7   Revised 1/2/14 Initial
Here   48141.5 791-101  ADDITIONAL TERMS OF THIS AGREEMENT   Capitalized terms
used but not defined in these Additional Terms of this Agreement have the
meanings assigned to such terms above.   I — REPRESENTATIONS AND
WARRANTIES   Seller represents and warrants the following as of the date hereof
and, except as expressly provided herein, during the entire term of this
Agreement:  Section  1.1. Intention to Generate Future Revenues and Payment
Rights.   Seller is currently solvent and is not contemplating any insolvency or
bankruptcy proceeding and no eviction or foreclosure is pending or threatened
against Seller. Buyer and Seller acknowledge that Seller going bankrupt or out
of business, in and of itself, does not constitute a breach of this Agreement.
If Seller's business slows down and Seller's Future Payment Rights decrease or
if Seller closes its business and Seller has not violated any provisions of this
Agreement, there is no breach of this Agreement.  Buyer is purchasing a
Specified Amount of Future Payment Rights and Buyer assumes the risk that
Seller's business may fail or be adversely affected by conditions outside the
control of Seller provided Seller has not breached any provision of this
Agreement.  Section 1.2.  Reliance on Information.  All information provided by
or on behalf of Seller to Buyer in connection with the execution of or pursuant
to this Agreement is true, accurate and complete in all respects and any of
Seller's financial statements and other financial documents provided by Seller
are true and complete and accurately reflect Seller's financial condition and
results of operations.  Seller acknowledges that all information provided by or
on behalf of Seller has been relied upon by Buyer in connection with the
decision to purchase the Specified Amount of Future Payment Rights provided in
this Agreement.  Section 1.3. Unencumbered Future Payment Rights.  Seller has
good, complete and marketable title to the Future Payment Rights, free and clear
of any and all liabilities, liens, claims, charges, restrictions, conditions,
options, rights, mortgages, security interests, equities, pledges and
encumbrances of any kind or nature whatsoever or any other rights or interests
that may be inconsistent with the transactions contemplated with, or adverse to
the interests of, Buyer.  Section 1.4,  Compliance.  Seller is in compliance
with any and all applicable federal, state and local laws and regulations,
including, but not limited to any rules and regulations of card associations and
payment networks to the extent applicable, including the NACHA Operating
Rules.  Seller possesses all permits, licenses, approvals, consents,
registrations and other authorizations necessary to own, operate and lease its
properties and to conduct the business in which it is presently
engaged.  Section 1.5.  Authorization.  Seller and the person(s) signing this
Agreement on behalf of Seller have full power and 'authority to enter into and
perform the obligations under this Agreement and any processing agreement, all
of which have been duly authorized by all necessary and proper actions.  Section
1.6.  Name of Business.  Seller does not conduct Seller's business under any
name or at any place(s) other than as set forth on page one of this Agreement
and any attached sheet.  Section 1.7.  Business Purpose.  Seller is a valid
business in good standing under the laws of each jurisdiction in which it is
organized or operates. Seller is entering into this Agreement solely for
business purposes and not as a consumer for personal, family or household
purposes. Seller's accounts described in this Agreement (including the Account)
were established for business purposes and not primarily for personal, family or
household purposes.  Section 1.8.  Default Under Other Contracts.  Seller's
execution of and/or performance under this Agreement will not cause or create an
event of default by Seller under any contract with another person or
entity.   II — COVENANTS   Section 2.1.  Single Account. Seller agrees to not
take any action to cause funds arising from Seller's Future Payment Rights to be
settled or delivered to any account other than the Account.  Section 2.2.
Conduct and Sale of Business. Seller agrees to not (i) materially change the
nature and manner of the business Seller conducts from the type of business
originally disclosed to Buyer in connection with this Agreement and (ii) sell
Seller's business (whether by an issuance, sale or transfer of ownership
interests in Seller that results in a change in ownership or voting control of
Seller, or by a sale or transfer of substantially all of the assets of Seller)
without the express prior written consent of Buyer and the assumption of all of
Seller's obligations under this Agreement pursuant to documentation reasonably
satisfactory to Buyer.   Section 2.3. Change Name of Business or Location.
Seller agrees not to change its legal name, entity type, state of formation or
place(s) of business unless Seller provides Buyer with at least thirty (30)
days' prior written notice thereof and any documents, agreements and information
requested by Buyer with respect thereto and Buyer provides prior written
approval of such change.   Section 2.4. Insurance and Taxes. Seller agrees to
maintain insurance in such amounts and against such risks as are necessary to
protect its   Page 2 of 7    Revised 1/2/14 Initial Here    48141.5
791-101   business and consistent with past practice and must show proof of such
insurance upon the request of Buyer. Seller agrees to pay all necessary taxes
associated with its business, including any employment and sales and use taxes,
and any rents that Seller owes to any landlord.   Section 2.5.  Required
Notifications.  Seller agrees to give Buyer written notice within 24 hours of
any filing in which Seller is named as a debtor under Title 11 of the United
States Code. Seller agrees to give Buyer seven days' written notice prior to the
closing or any sale of all or substantially all of Seller's assets or
stock.  Section 2.6 Estoppel Certificate. Seller will at any time, and from time
to time, upon at least one (1) day's prior notice from Buyer to Seller, execute,
acknowledge and deliver to Buyer and/or to any other person, person firm or
corporation specified by Buyer, a statement certifying that this Agreement is
unmodified and in full force and effect (or, if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications) and stating the dates which the Specified Amount of Future
Payment Rights or any portion thereof has been collected by Buyer.   III — SALE
OF SPECIFIED AMOUNT OF FUTURE PAYMENT RIGHTS WITHOUT RECOURSE  Section
3.1.  Sale of Specified Amount of Future Payment Rights.   Seller and Buyer
agree that the Purchase Price paid by Buyer in exchange for the Specified Amount
of Future Payment Rights is a purchase of Future Payment Rights and is not
intended to be, nor may it be construed as, a loan or financial accommodation
front Buyer to Seller. By such purchase and sale, Seller transfers to Buyer full
and complete ownership of the Specified Amount of Future Payment Rights and
Seller retains no legal or equitable interest therein. Seller sells the
Specified Amount of Future Payment Rights to Buyer and the Purchase Price paid
by Buyer therefor is good and valuable consideration for such sale. Future
Payment Rights are accounts receivable purchased by Buyer and thus the risk of
converting the Future Payment Rights into cash rests with the Buyer.  Section
3.2. No Recourse. Seller and Buyer agree that if Seller does not generate Future
Payment Rights and Seller does not otherwise violate the terms of this
Agreement, Buyer has no recourse against Seller.   IV — PROCESSING CREDIT CARD
PAYMENTS   Section 4.1. Processing Agreement. Seller may use a third-party
processor approved by Buyer ("Processor") to process payments initiated by
Seller's customers with credit cards, debit cards, charge cards, bank cards and
other payment cards ("Cards") or electronic checks pursuant to a processing
agreement between Seller and Processor that is approved by Buyer ("Processing
Agreement").  Seller understands and agrees that this Agreement and the
Processing Agreement irrevocably authorize Processor upon Seller's breach to pay
the funds arising from any purchases made by Seller's customers with Cards or
electronic checks of the type settled, directly or indirectly by Processor that
are due to Buyer pursuant to this Agreement to Buyer. These authorizations and
instructions may be revoked only with the prior written consent of Buyer. Seller
agrees that Processor may rely upon the instructions of Buyer, without any
independent verification, in making the payments described above.  Seller waives
any claim for damages it may have against Processor in connection with actions
taken based on instructions from Buyer, unless such damages were due to such
Processor's failure to follow Buyer's instructions.  Seller acknowledges and
agrees that (i) Processor will be acting on behalf of Buyer upon Seller's breach
when delivering amounts due Buyer pursuant to this Agreement, (ii) Processor may
or may not be affiliates of Buyer, (iii) Buyer does not have any power or
authority to control Processor's actions with respect to the processing of Card
or electronic check transactions or remittance of funds to Buyer and (iv) Buyer
is not responsible for and is not liable for, and Seller agrees to hold Buyer
harmless for, the actions of Processor.  Section 4.2.  Instructions to
Processor.  Upon Seller's breach, Seller hereby irrevocably instructs Processor
to hold the funds due Buyer pursuant to this Agreement and to remit such funds
directly to Buyer pursuant to Buyer's instructions.  Seller acknowledges and
agrees that Processor may provide Buyer with Seller's Card and electronic check
transaction history.  Seller hereby (i) authorizes Buyer to contact any past,
present or future processor of Seller, its predecessors or affiliates, to obtain
any information that Buyer deems necessary or appropriate regarding any of their
transactions with such processors, and (ii) authorizes and directs such
processors to provide Buyer with all such information in compliance with this
Section 4.2. Such information may include information to verify the amount of
Card and electronic check receivables previously processed on behalf of Seller,
its predecessors or affiliates, and any amounts that may have been paid to,
offset, held or reserved by, such processors. Without limiting the generality of
the foregoing, Seller authorizes Buyer to contact any past, present or future
processor of Seller, its predecessors or affiliates, to confirm that Seller is
exclusively using the Processor approved by Buyer in accordance with this
Agreement.  Section 4.3. Indemnification.  Seller indemnifies and holds
Processor and its respective officers, directors, affiliates, employees, agents
and representatives harmless from and against all losses, damages, claims,
liabilities and expenses (including reasonable attorneys' fees) suffered or
incurred by Processor resulting from actions taken by Processor in reliance upon
information or instructions provided to Processor by Buyer.  Section 4.4.
Modifications to Processing Agreement and Discouraging Use of Cards or
Electronic Checks.  Seller will comply with the Processing Agreement and will
not modify the Processing Agreement in any manner that could have an adverse
effect upon Buyer's interests, without Buyer's prior written consent. Seller may
not take any action to discourage the use of Cards or electronic checks and may
not permit any event to occur that could have adverse effect on the use,
acceptance or authorization of Cards or electronic checks for the purchase of
Seller's services and products.   Page 3 of 7 Revised 1/2/14 Initial
Here   48141.5 791-101   Section  4.5. Reliance on Terms.  The provisions of
this Agreement are agreed to for the benefit of Seller, Buyer and Processor and,
notwithstanding the fact that Processor is not a party to this Agreement,
Processor may rely upon the terms of this Agreement and raise them as defenses
in any action.   V — SECURITY AGREEMENT; FINANCING STATEMENTS   To secure
performance of all obligations of Seller to Buyer under this Agreement, Seller
grants to Buyer a continuing priority security interest, subject only to the
security interest of Processor, if any, in the following property of Seller
wherever found and whether now owned or hereafter acquired by Seller
(collectively, the "Collateral"): (I) the Specified Amount of Future Payment
Rights purchased by Buyer pursuant to this Agreement; (ii) all personal property
of Seller that relates to (i) above, such as accounts, chattel paper, documents,
equipment, general intangibles, instruments, inventory (as those terms are
defined in Article 9 of the Uniform Commercial Code ("UCC") in effect from time
to time), trademarks, trade names, service marks, logos and other sources of
business identifiers, and all registrations, recordings and applications with
the U.S. Patent and Trademark Office ("USPTO") and all renewals, reissues and
extensions thereof (collectively "IP"), together with any written agreement
granting any right to use any IP; and (iii) all {a) accessions, attachments,
accessories, parts, supplies and replacements for the items described in (1) and
(ii) above, (b) all products, proceeds and collections thereof and (c) all
records and data relating thereto as those terms are defined in the UCC.  Seller
understands and agrees that Buyer may file one or more (i) UCC-I financing
statements at any time to perfect Buyer's interests under the UCC created by
this Agreement, including Buyer's purchase and ownership of the Specified Amount
of Future Payment Rights and the interests described above in this Section V,
and (ii) assignments with USPTO to perfect the security interest in IP described
above.  The UCC-1 financing statements {or portions thereof) evidencing the sale
of the Specified Amount of Future Payment Rights may state that such sale is
intended to be a sale and not an assignment for security. Such financing
statements also may state that Seller is prohibited from transferring Future
Payment Rights to any person or entity other than Buyer, or granting any
security interest in its accounts receivable to any person or entity other than
Buyer until Buyer has received the Specified Amount of Future Payment Rights and
any other amounts Buyer is entitled to receive hereunder.  Seller authorizes
Buyer to file such financing statements and any continuation statements or
amendments thereto, and ratifies the filing of any financing statement filed by
or on behalf of Buyer prior to, on or after the effective date of this
Agreement.  Seller agrees that it will, from time to time, promptly execute and
deliver all instruments and documents (including any account control
agreements), and take all further action, that may be necessary or appropriate,
or that Buyer may request, to perfect against Seller and all third parties the
sale of the Specified Amount of Future Payment Rights hereunder or to enable
Buyer to exercise and enforce its rights and remedies hereunder.   VI —
MISCELLANEOUS   Section 6.1.  Modifications; Amendments; Construction.  No
modification, amendment or waiver of any provision of this Agreement is
effective unless the same is in writing and signed by the parties affected.  The
headings of the sections and subsections herein are inserted for convenience
only and under no circumstances may they affect in any way the meaning or
interpretation of this Agreement.   Section 6.2. Notices. All notices, requests,
demands and other communications hereunder must be in writing and must be
delivered by mail, overnight delivery or hand delivery to the respective
parties.  Section 6.3. Waiver; Remedies. No failure on the part of Buyer to
exercise, and no delay in exercising, any right under this Agreement will
operate as a waiver thereof. The remedies provided hereunder are cumulative and
not exclusive of any remedies provided by law or equity. In no event will Buyer
be liable for any claims asserted by Seller under any legal theory for lost
profits, lost revenues, lost business opportunities, exemplary, punitive,
special, incidental, indirect or consequential damages, each of which is waived
by Seller. In the event of Seller's breach of this Agreement, Seller agrees that
Buyer shall be entitled to, but not limited to, damages equal to the amount by
which the cash attributable to the Specified Amount of Future Payment Rights and
any other amounts Buyer is entitled to receive hereunder exceeds the amount of
cash received by Buyer pursuant to this Agreement.  Section 6.4. Binding Effect
and Assignment. This Agreement is binding upon and inures to the benefit of
Seller, Buyer and their respective successors and assigns except that Seller
does not have the right to assign its or delegate any of their rights or
obligations hereunder or any interest herein without the prior written consent
of Buyer, which consent may be withheld in Buyer's sole discretion. Buyer
reserves the right to assign or delegate this Agreement or any of its rights or
obligations hereunder with or without prior notice to Seller and no consent or
approval by Seller is required in connection with any such assignment.  Without
limiting the generality of the foregoing, Buyer may grant a security interest in
any and all of Buyer's rights and interests pursuant to this Agreement,
including Buyer's rights and interests in and to the Specified Amount of Future
Payment Rights purchased by Buyer, to any secured party from whom Buyer may now
or hereafter obtain financing, and such secured party will be entitled to
enforce Buyer's rights and interest under this Agreement, subject to and in
accordance with the terms thereof. Such secured party will have no liability for
any of Buyer's obligations under this Agreement.  Section 6.5.  Governing
Law.  This Agreement and all issues concerning the validity of the Agreement are
governed by and enforced in accordance with the laws of the State of Florida
without regard to principles of conflicts of laws that would require the
application of any other law.  Section  6.6.  Credit Bureau Reports.  Seller
authorizes Buyer to obtain business and personal credit bureau reports in
Seller's name, respectively, at any time and from time to time for purposes of
deciding whether to purchase the Specified Amount of Future Payment Rights or
for any update or renewal of this Agreement or other lawful purpose. Upon
Seller's request, Buyer will advise Seller if Buyer obtained a credit report and
Buyer will give Seller the credit bureau's name and address.  Seller authorizes
Buyer to disclose information concerning   Page 4 of 7    Revised 1/2/14 Initial
Here,    48141.5 791-101  Seller's credit standing (including credit bureau
reports that Buyer obtains) and business conduct only to Buyer's agents,
affiliates, subsidiaries, and credit reporting bureaus.  Seller waives to the
maximum extent permitted by law any claim for damages against Buyer or any of
its affiliates relating to any (i) investigation undertaken by or on behalf of
Buyer as permitted by this Agreement or (ii) disclosure of information as
permitted by this Agreement.   Section 6.7, Business and Account Records. Seller
shall provide Buyer with all of the information on the Account, including, but
not limited to, the Account name, routing number, account number, bank name and
address and Account usernames, passwords and other log-in information ("Account
Information") and authorizes Seller to use any Account Information to verify
Seller's deposits into and withdrawals from the Account. Within two business
days of any request by Buyer, Seller must provide, or cause Processor, the
applicable bank(s) or other third parties to provide, Buyer with records and
other information regarding Seller's sales, including Card sales, the Account
and any other deposit accounts of Seiler.  Seller hereby authorizes and directs
the applicable bank(s), Processor and other third parties to provide Buyer with
all such information upon request of Buyer.  Seller must notify Buyer in writing
of any change to any Account Information and provide Buyer with updated Account
Information within 24 hours of the change.  Section 6.8.  Power of Attorney. In
addition to any other remedies available for violation of this Agreement, in the
event that Seller changes or permits the change of the Processor accepted by
Buyer or the Account or utilizes the services of an additional processor or
deposits funds arising from Future Payment Rights in a different account, Buyer
has the right, without waiving any of its rights or remedies and without notice
to Seller, to notify the new or additional processor or bank of the sale of the
Specified Amount of Future Payment Rights hereunder and to direct such new or
additional processor or bank upon Buyer's notice of Seller's breach to make
payment to Buyer of all or any portion of the amounts received or held by such
processor for or on behalf of Seller that Buyer is entitled to receive hereunder
or to freeze Seller's bank account.  Seller hereby grants to Buyer an
irrevocable power of attorney, which power of attorney is coupled with an
interest, and hereby appoints Buyer and its designees as Seller's
attorney-in-fact, to take any and all actions necessary or appropriate to direct
such new or additional processor or bank to make payment to Buyer or freeze
Seller's bank account as contemplated by this Section 6.8.   Section
6.9.  Communicating with Seller; Consent to Contact by Electronic and Other
Means.  Buyer may contact Seller for any lawful reason, including for the
collection of amounts owed to Buyer and for the offering of products or services
from time to time. No such contact will be deemed unsolicited.  To the greatest
extent not prohibited by applicable law, Buyer may (i) contact Seller at any
address (including e-mail) or telephone number (including wireless cellular
telephone or ported landline telephone number) that Seller may provide to Buyer
from time to time; (ii) use any means of communication, including, but not
limited to, postal mail, electronic mail, telephone or other technology, to
reach Seller; (iii) use automatic dialing and announcing devices which may play
recorded messages; and (iv) send text messages to Seller's telephone. Seller may
contact Buyer at any time to ask that Buyer not contact Seller using any one or
more methods or technologies.   Section 6.10. Monitoring and Recording. Buyer
may monitor and/or record telephone calls, including collection calls, between
Seller and Buyer's employees or agents.   Seller acknowledges that Buyer may do
so and agrees in advance to any such monitoring or recording of telephone
calls.   Section 6.11. 'Confidentiality.  Seller understands and agrees that the
terms and conditions of this Agreement and any other Buyer documentation
(collectively, "Confidential  Information")  are proprietary and
confidential  information of Buyer.   Accordingly,  unless disclosure is
required by applicable law or court order, Seller may not disclose Confidential
Information to any person other than an attorney, accountant, financial advisor
or employee of Seller who needs to know such information for the purpose of
advising Seller ("Advisor"), provided such Advisor uses such information solely
for the purpose of advising Seller and first agrees in writing to be bound by
the terms of this Section  6,11.   Section 6.12. Publicity. Seller authorizes
Buyer to use its, his or her name in a listing of clients and in advertising and
marketing materials.   Section 6.13. Inspection of Collateral and Place of
Business. Buyer or its designated representatives and agents shall have the
right, during Seller's normal business hours and at any other reasonable times
and without notice to Seller, to examine the Collateral where located and the
interior and exterior of any of Seller's places of business.  Any such
examination of any of Seller's places of business may include, among other
things, whether Seller (i) has a place of business that is separate from any
persona] residence, (ii) is open for business, (iii) has sufficient inventory to
conduct its business and (iv) has one or more point-of-sale terminals to process
Card transactions. When performing an examination, Buyer or its designated
representatives and agents may photograph the interior and exterior of any of
Seller's places of business, including any signage and point-of-sale terminals,
and may photograph any employees or agents.  Section 6.14.  Attorneys' Fees and
Collection Costs., Upon Seller's breach of this Agreement, Seller agrees to pay
Buyer's court costs, collection costs and reasonable attorneys' fees to the
extent not prohibited by applicable law.   Section 6.15. Waiver of Jury Trail
and Arbitration.  1.  For purposes of this Waiver of Jury Trial and Arbitration
Provision (hereinafter the "Arbitration Provision"), the words "dispute" and
"disputes" are given the broadest possible meaning and include, without
limitation (i) all claims, disputes, or controversies arising from or relating
directly or indirectly to the validity and scope of this Arbitration Provision
and any claim or attempt to set aside this Arbitration Provision; (ii) all
federal or state law claims, disputes or controversies, arising from or relating
directly or indirectly to this Agreement (including the Arbitration Provision),
the information Seller gave Buyer before entering into this Agreement, and/or
any past and/or future claims or disputes between Seller and Buyer; (iii) all
counterclaims, cross-claims and third party claims; (iv) all common law claims,
based upon contract, tort, fraud, or other intentional torts; (v) all claims
based upon a violation of any state or federal constitution, statute or   Page 5
of 7  Revised 1/2/14 Initial Here  48141.5 791-101   regulation;  (vi) all
claims asserted by Buyer against Seller, including claims for money damages to
collect any sum Buyer claims Seller owes Buyer; (vii) all claims asserted by
Seller against Buyer, including claims for money damages and/or equitable or
injunctive relief; (viii) all claims asserted on Seller's behalf by another
person; and/or (ix) all claims asserted by Seller as a private attorney general,
as a representative and member of a class of persons, or in any other
representative capacity, against Buyer and/or related third parties (hereinafter
referred to as "Representative Claims").  2. Seller acknowledges and agrees that
by entering into this Arbitration Provision:  (a) SELLER IS GIVING UP THE RIGHT
TO HAVE A TRIAL BY JURY TO RESOLVE ANY DISPUTE ALLEGED AGAINST BUYER; (b) SELLER
IS GIVING UP THE RIGHT TO HAVE A COURT, OTHER THAN A SMALL CLAIMS TRIBUNAL,
RESOLVE ANY DISPUTE ALLEGED AGAINST BUYER; and (c)  SELLER IS GIVING UP THE
RIGHT TO SERVE AS A REPRESENTATIVE, AS A PRIVATE ATTORNEY GENERAL,  OR IN ANY
OTHER REPRESENTATIVE CAPACITY, OR TO PARTICIPATE AS A MEMBER OF A CLASS OF
CLAIMANTS,  IN  ANY  LAWSUIT  FILED  AGAINST  BUYER.   ANY  DISPUTE  OF  SELLER  MAY  NOT  BE
CONSOLIDATED WITH THE DISPUTE OF ANY OTHER PERSON(S) FOR ANY PURPOSE(S).  3.
Except as provided in Paragraph 6 below, all disputes including any
Representative Claims against Buyer shall be resolved by binding arbitration
only on an individual basis. THEREFORE, THE ARBITRATOR SHALL NOT CONDUCT CLASS
ARBITRATION; THAT IS, THE ARBITRATOR SHALL NOT ALLOW SELLER TO SERVE AS A
REPRESENTATIVE, AS A PRIVATE ATTORNEY GENERAL, OR IN ANY OTHER REPRESENTATIVE
CAPACITY FOR OTHERS IN THE ARBITRATION.  Notwithstanding any other provision
herein to the contrary, the validity, effect, and enforceability of this waiver
of class action lawsuit and class-wide arbitration may be determined solely by a
court of competent jurisdiction and not by the arbitrator.  If the arbitrator
fails or refuses to abide by the class-wide arbitration waiver, and the court
refuses to enforce the class-wide arbitration waiver, the parties agree that the
dispute will proceed in court under applicable court rules and procedures,
following all appeals, if any, of the court's decision.  4. Any party to a
dispute, including related third parties, may send the other party written
notice by certified mail return receipt requested of  the intent to arbitrate
and setting forth the subject of the dispute along with the relief requested,
even if a lawsuit has been filed. If Seller sends  Buyer such a notice, it must
be sent to Buyer at the same address as listed below in Paragraph 9 of this
Arbitration Provision.  Regardless of  who demands arbitration, Seller has the
right to select any of the following arbitration organizations to administer the
arbitration: the American  Arbitration  Association
(1-800-778-7879)   http://www.adr.org  or  Judicial   Arbitration   and   Mediation   Services
(1-800-352-5267)  http://wwwjamsadr.corn.  However, the parties may agree to
select a local arbitrator who is an attorney, retired judge, or arbitrator
registered  and in good standing with an arbitration association and arbitrate
pursuant to such arbitrator's rules. The party receiving notice of arbitration
will respond in writing by certified mail return receipt requested within twenty
(20) days.  If Seller demands arbitration, Seller must inform Buyer in a demand
of the arbitration organization Seller has selected whether Seller desires to
select a local arbitrator. If related third parties or Buyer demand arbitration,
Seller must notify Buyer within twenty (20) days in writing by certified mail
return receipt requested of the decision to select an arbitration organization
or the desire to select a local arbitrator. If Seller fails to notify Buyer,
then Buyer has the right to select an arbitration organization. The parties to
such dispute will be governed by the rules and procedures of such arbitration
organization applicable to commercial disputes, to the extent those rules and
procedures do not contradict the express terms of this Agreement or the
Arbitration Provision, including the limitations on the arbitrator herein.
Seller may obtain a copy of the rules and procedures by contacting the
arbitration organizations listed above.  5. Regardless of who demands
arbitration, Seller may request Buyer to advance the Seller's portion of the
arbitration expenses, including the filing, administrative, hearing and
arbitrator's fees ("Arbitration Fees") necessary for the Seller to initiate a
claim for relief. Seller will then be responsible for any fees in excess of the
amount stated in the preceding sentence. Throughout the arbitration, each party
will bear the party's own attorneys' fees and expenses, such as witness and
expert witness fees, unless the arbitrator awards those fees to a particular
party.  The arbitrator is not permitted to assess attorney's fees or expert
witness fees unless the applicable substantive law permits such an award.  The
arbitrator may assess other fees associated with the arbitration as provided by
the arbitration company's rules, except those fees set forth above that will be
paid by Buyer.  The arbitrator must apply applicable substantive law consistent
with the Federal Arbitration Act ("FAA"), and applicable statutes of limitation,
and must honor claims of privilege recognized at law.  The arbitration hearing
will be conducted in Miami Dade County Florida or in such other place as ordered
by the arbitrator. The arbitrator may decide, with or without a hearing, any
motion that is substantially similar to a motion to dismiss for failure to state
a claim or a motion for summary judgment.  In conducting the arbitration
proceeding, the arbitrator may not apply any federal or state rules of civil
procedure or evidence.  If the arbitrator renders a decision or an award in
Seller's favor resolving the dispute, then such party will not be responsible
for reimbursing Buyer for the party's portion of the Arbitration Fees, and Buyer
will reimburse the other party for reasonable Arbitration Fees that the party
has previously paid. If the arbitrator does not render a decision or an award in
Seller's favor resolving the dispute, then the arbitrator must require Seller to
reimburse Buyer for the Arbitration Fees Buyer has advanced, not to exceed the
amount which would have been assessed as court costs if the dispute had been
resolved by a state court with jurisdiction, less any Arbitration Fees Seller
has previously paid. At the timely request of any party, the arbitrator must
provide a written explanation for the award. The arbitrator's award may be filed
with any court having jurisdiction.  6. All parties, including related third
parties, retain the right to seek adjudication in a small claims tribunal for
disputes within the scope of such tribunal's jurisdiction. Any dispute, which
cannot be adjudicated within the jurisdiction of a small claims tribunal, must
be resolved by binding arbitration. Any appeal of a judgment from a small claims
tribunal must be resolved by binding arbitration.  7. This Arbitration Provision
is made pursuant to a transaction involving interstate commerce, and is governed
by the FAA.  8. This Arbitration Provision survives any termination, amendment,
expiration or performance of any transaction between Seller and Buyer and
continues in full force and effect unless Seller and Buyer otherwise agree in
writing. If any of this Arbitration Provision is held invalid, the remainder
remains in effect, unless the provision precluding the arbitrator from
conducting a class or consolidated arbitration as set forth in paragraph 3 above
is deemed invalid or unenforceable, in which case this entire Arbitration
Provision is deemed void and the parties must proceed in court.  Page 6 of
7   Revised 1/2/14 Initial Here   48141.5 791-101  9. OPT-OUT PROCESS. Seller
may choose to opt out of and not be subject to this Arbitration Provision but
only by following the process set forth below. If Seller does not wish to be
subject to this Arbitration Provision, then Seller must notify Buyer in writing
within ten (10) calendar days of the date Seller signs this Agreement.  Seller's
written notice must include the person's name, address, the date the person
signed this Agreement, and a statement that the person wishes to opt out of this
Arbitration Provision.  The notice to opt out will only apply to this particular
Agreement with Buyer and not to subsequent or previous agreements.  Section
6.16. Severability. In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein will not in any way be affected or impaired thereby.  Section
6.17. Entire Agreement. This Agreement and any addendum to the Agreement signed
by the party to be charged contains the entire agreement and understanding among
Seller and Buyer and supersedes all prior agreements and understandings, whether
oral or in writing, relating to the subject matter hereof unless otherwise
specifically reaffirmed or restated herein.  Seiler acknowledges and agrees that
Seller is not relying on any representation not specifically embodied in the
Agreement or any such addendum.   Section 6.18 Facsimile Acceptance. Facsimile
signatures shall be deemed acceptable for all purposes of this
Agreement.   Section 6.19.  Survival.  All representations, warranties and
covenants herein shall survive the election and delivery of this Agreement and
shall continue in full force until all obligations under this Agreement shall
have been satisfied in full and this Agreement shall have
terminated.'    ACKNOWLEDGEMENT OF PROHIBITION AGAINST  SELLING OR ENCUMBERING
FUTURE PAYMENT RIGHTS  By signing below or authorizing the person signing below
to sign on Seller's behalf, Seller acknowledges and agrees that Seller may not
sell or otherwise transfer or grant any security interest in any of Seller's
Future Payment Rights to any person or entity other than Buyer until Buyer has
received the Specified Amount of Future Payment Rights.    SELLER By:
Print  Name: Richard Parlontierl Signature: /s/ Richard Parlontierl  Name:
Signature: Date:  Page 7 of 7 Revised 112/14 Initial. Here  48141.5
791-101  AGREEMENT FOR DIRECT DEPOSITS (ACH CREDITS)  AND DIRECT COLLECTIONS
(ACH DEBITS)   This Agreement for Direct Deposits (ACH Credits) and Direct
Collections (ACH Debits) is part of (and incorporated by  reference into) the
Payment Rights Purchase and Sale Agreement (the "Agreement"). Seller should keep
this important legal document for Seller's records.  DISBURSMENT OF PURCHASE
PRICE. By signing below, Seller authorizes Buyer after electing to purchase the
Specified  Amount of Future Payment Rights to disburse the Purchase Price set
forth in the Agreement by initiating an ACH credit to the bank account described
below (or a substitute bank account Seller later identifies and is acceptable to
Buyer) (the "Account").  COLLECTION OF FUNDS ARISING FROM SPECIFIED AMOUNT OF
FUTURE PAYMENT RIGHTS. By signing below, Seller authorizes Buyer to collect the
funds arising from the Specified Amount of Future Payment Rights Buyer is
entitled to receive under the Agreement by initiating ACH debits to the Account
in amounts not to exceed the amount of the Daily Collection set forth in the
Agreement. Seller authorizes Buyer to initiate an ACH debit to the Account on
the Initial Collection Date set forth in the  Agreement and an ACH debit to the
Account each Business Day after the Initial Collection Date until Buyer (i)
collects the entire  Specified Amount of Future Payment Rights or (ii) initiates
the Maximum Number of ACH Debits set forth in the Agreement,  whichever occurs
first.   BUSINESS PURPOSE ACCOUNT. By signing below, Seller attests that any
account into which Seller deposits funds arising from Future Payment Rights,
including, but not limited to, the Account, was established for business
purposes and not primarily for  personal, family or household
purposes.  MISCELLANEOUS. Seller understands that Seller is responsible for
ensuring that funds arising from Future Payment Rights remain in the Account
each day until Buyer debits the amount that the Agreement authorizes Buyer to
debit from the Account for that day. Buyer is not responsible for any overdrafts
or rejected transactions that may result from Buyer debiting any of Buyer's
accounts. The ACH authorizations provided for in this agreement will remain in
effect until Buyer has received written notification from Seller of its
termination in such time and in such manner as to afford Buyer and Seller's
depository bank a reasonable opportunity to act on it.  Buyer is not responsible
for any fees charged by Seller's bank as the result of credits or debits
initiated under this Agreement. The origination of ACH transactions to Seller's
accounts, including, but not limited to, the Account, must comply with the
provisions of U.S. law.  ACCOUNT INFORMATION   Bank Name: Chase Bank Branch
Address: 3475 Piedmont Rd, 19th Floor City: Atlanta State: GA  Zip: 30305 Bank
Telephone Number: (404)926-2632 Routing Number:   Account Number:     SELLER
SIGNATURE Print Seller's Name. Richard Parlontierl Federal Tax ID #: 33-0961488
Signature: /s/ Richard Parlontierl Title: Pres/CEO Date:5/30/2014  Revised
7/17/13  Initial Here   48141.5 791-101  Dear Merchant,  Thank you for accepting
this offer from TVT Capital LLC. We look forward to being your funding partner
for as long as you need.   Daily ACH Program:  TVT Capital LLC will require
viewing access to your bank account, each business day, in order to verify the
amount of your daily payment. Please be assured that we carefully safeguard your
confidential information, and only essential personnel will have access to it.
TVT Capital LLC will also require viewing access to your bank account, prior to
funding, as part of our underwriting process.   Please fill out the form below
with the information necessary to access your account.   * Be sure to indicate
capital or lower case letters.   Name of Bank: Chase Bank Bank portal
website:www.chase.com Username:  Password:  Security Question / Answer
1:  Security Question / Answer 2:  Security Question / Answer 3:  Any other
information necessary to access your account:  Security code:   Initial
Here  APPENDIX A: THE FEE STRUCTURE:   a. Origination Fee - $295.00 Covers
everything and related expenses.   b. ACH Program Fee - $395.00 ACH Debits are
labor intensive and are not an automated process requiring us to charge this fee
to cover costs.   c. NSF Fee (Standard) - $35.00 each Up to FOUR TIMES ONLY
before a default fee is declared.   d. Rejected ACH - $100.00 When the Merchant
directs the bank or rejects our ACH.   e. Bank Change Fee - $50.00 When the
merchant requires a change of account to be debited, requiring Fast Business
Funding to reconfigure the ACH collections.   f. Blocked Account - $2,500.00
When the merchant BLOCKS account from our ACH debit which places them in default
(per contract).   g. Default Fee - $2,500.00 When the merchant changes bank
accounts cutting us off from collections.   h. Wire Fee - $35.00 Money received
the same day.   i. ACH Fee - $15.00 Money received the next day.   Merchant
Initials
 
 

--------------------------------------------------------------------------------